DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending and under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 July 2021 has been considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  The claim contains the typo “comprises of”.  The “of” should be deleted for proper grammar. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The claims require a method of administering a therapeutically effective amount of recombinant soluble neuroligin 4 (rNLGn4) capable of interfering with, inhibiting and/or preventing neuroligin 4 (NLGn4) - Neurexin 1β (Nrx1b) protein-protein interaction for treating, attenuating and/or preventing progression of a liver disorder. Dependent claims recite that the rNLGn4 comprises the extracellular domain of NLGn4, or a fragment, derivative or analog thereof. The specification teaches that “analogs” refer to any molecule that has one or more amino acid sequence changes from the amino acid sequence according to the invention and includes peptidomimetics with undefined structures. The specification teaches that the design of appropriate "analogs" may be computer assisted and they are included in the invention as long as they remain pharmaceutically acceptable. See p.20, first full paragraph.  
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. Applicant is directed to MPEP § 2163 for guidelines on compliance with the written description requirement. 
Here, applicant has not described a reasonable number of agents capable of interfering with, inhibiting and/or preventing neuroligin 4 (NLGn4) - Neurexin 1β (Nrx1b) protein-protein interaction for treating, attenuating and/or preventing progression of a liver disorder, i.e. the required starting materials for the claims, but rather has presented the public with an idea of how to perform an assay that might identify some peptides that fall within the scope of the claim. Of course, depending on what agents are used in the screening assay, it may well identify none. The Court of Appeals for the Federal Circuit addressed claims of this sort in great detail in University of Rochester v. G.D. Searle and Co. (69 USPQ 2nd 1886, CAFC 2004).  In Rochester, the Federal Circuit upheld the district court's ruling that patent claims which recited administration of compounds not disclosed, but rather to be identified in a screening assay, were invalid on their face. Because the agent administered in all of the pending claims reads on fragments, derivatives and analogs thereof, the agent does not have any particular conserved structure. Moreover, the specification does not disclose a structure/function correlation. Agents claimed with no structure that are only defined by function are generally not considered described. 
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Abbvie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (759 F.3d 1285 (Fed. Cir. 2014). “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).
Consequently, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of administered agents nor guidance as to which of the myriad of molecules encompassed by the instant method claims would meet the limitations of the claims. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). 
The skilled artisan cannot envision the detailed chemical structure of the genus of claimed treatment agents, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of identification. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). Therefore, the instant claims do not meet the written description requirement.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for interfering with, inhibiting and/or preventing neuroligin 4 (NLGn4) - Neurexin 1β (Nrx1b) protein-protein interaction, does not reasonably provide enablement for the predictable prevention of progression, treatment or attenuation of any liver disorder as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims.  In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
The specification hypothesizes that in certain liver disorders, NK cell function is attenuated as a result of NLGn4 overexpression. In accordance, interfering with, inhibiting and/or preventing neuroligin 4 (NLGn4) - Neurexin 1β (Nrx1b) protein-protein interaction modulates and/or activates the function of attenuated NK cell. In turn, activating the NK cell may reduce hepatic stellate cell (HSC) activity and/or increase their apoptosis for treatment of liver disease.
	However, the claims encompass a method of introducing any recombinant soluble Nrx1b (or fragment, analog or derivative thereof) capable of inhibiting neuroligin 4 (NLGn4) - Neurexin 1β (Nrx1b) protein-protein interaction with the predictable result of treatment of any liver disease or disorder, wherein it is not evident that any specific liver disease or disorder is dependent upon NLGn4-Nrx1b interaction alone. The specification does not draw an adequate nexus between inhibition of NLGn4-Nrx1b protein-protein interaction alone and the predictable result of the treatment of liver disease or disorder. It is not likely that such a genus of agents would act in a predictable manner by inhibiting NLGn4-Nrx1b protein-protein interaction and thus result in the instantly recited outcome of treating or preventing liver diseases or disorders.
	The in vivo teachings regarding treatment of an actual liver disease or disorder in the specification are strictly prophetic. The only in vivo data disclosed does not enable treatment or prevention of any actual liver disease or disorder as the data is merely drawn to the presence of lower levels of two biomarkers in a certain strain of mice in response to an intraperitoneal injection of 0.2µg rsNrx1b in an animal model of acute hepatic fibrosis (the model consists of intraperitoneal injection of carbon tetrachloride to C57/BL mice). Thus, there is no guidance in the specification as-filed that teaches how to deliver any agent capable of inhibiting neuroligin 4 (NLGn4) - Neurexin 1β (Nrx1b) protein-protein interaction and predictably preventing, treating or attenuating any liver disease or disorder.
	The art teaches that nonalcoholic fatty liver disease (NAFLD)/nonalcoholic steatohepatitis (NASH) is a hepatic manifestation of metabolic syndrome, and its incidence is rapidly increasing worldwide and can progress to liver cirrhosis and hepatocellular carcinoma, and may result in liver-related death (see Takahashi et al. World J Gastroenterol. 2015; IDS, 07/29/2021). Takahashi teaches that the principal treatment for NAFLD/NASH is lifestyle modification by diet and exercise but that the pathogenesis of NAFLD/NASH has not been completely elucidated. Takahashi teaches that insulin resistance, inflammatory cytokines, and oxidative stress are thought to be important in the development and/or progression of the disease. Takahashi teaches that there is a lack of consensus regarding the most effective and appropriate pharmacotherapy for NAFLD/NASH (see abstract). Moreover, Gunter et al. ("CIRRHOSIS: advanced liver disease". IDS, 07/29/2021) teach that cirrhosis is end-stage liver disease, which can have many causes and which disrupts normal liver tissue and that it has no cure, but removing the ultimate cause can slow the disease (see p.1, paragraph 1). However, to further complicate things, for 30-50% of cirrhosis cases, no cause can be found (see p.3, first paragraph under “CAUSES:”). Gunter teaches that many medicines have been studied, but they have not been shown to improve survival and that most treatment for cirrhosis is directed toward relief of complications (see p.4, first paragraph under “PHYSICIAN TREATMENT:”). Gunter teaches that people often develop liver cancer before they develop cirrhosis and that even with treatment, people rarely survive beyond 5 years. Gunter teaches that surgery is the only chance for a cure, but usually the cancer has progressed too far by the time surgery is performed (see p.5, halfway down the page). Therefore, the art supports the view that interfering with, inhibiting and/or preventing NLGn4-Nrx1b protein-protein interaction alone would not be enough to predictably treat the liver diseases or disorders encompassed by the instant claims.
The scope of the claims in view of the specification as filed together do not reconcile the unpredictability in the art to enable one of skill in the art to make and/or use the claimed invention, namely a broad method of mediating treatment of liver cancer encompassing in vivo effects.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to make and use the full scope of the instantly claimed invention.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP § 2164.01(a)).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "wherein the extracellular domain of NLGn4 comprises of SEQ ID NO: 7".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “wherein NLGn4 is encoded by a sequence set forth in SEQ ID NO: 1.” However, SEQ ID NO: 1 is an amino acid sequence and not a nucleic acid sequence. Therefore, the metes and bounds of the claim cannot be ascertained as an amino acid sequence cannot be encoded by another amino acid sequence. 
Similarly, claim 11 recites, “wherein Nrx1b is encoded by the sequence set forth in SEQ ID NO: 6”. However, SEQ ID NO: 6 is an amino acid sequence and not a nucleic acid sequence. Therefore, the metes and bounds of the claim cannot be ascertained as an amino acid sequence cannot be encoded by another amino acid sequence. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
01 December 2022